--------------------------------------------------------------------------------


Summary Information
Employee:  __________________
Location: ___________________
Date of Grant:  _______________
Plan:  2007 Equity Incentive Plan (formerly 1998 Plan)
Total No. Shares subject to grant:  _____
Vesting: _____ Shares vest on ______


ICO, INC.
2007 EQUITY INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT
(Time Vesting)


THIS RESTRICTED STOCK AGREEMENT (“Agreement”) is made as of the __ day of
________, 20__ (“Date of Grant”), between ICO, Inc., a Texas corporation (the
“Company”), and __________________ (“Employee”).


RECITALS:


The Company has adopted the ICO Inc. 2007 Equity Incentive Plan (the “Plan”), a
copy of which is attached hereto as Exhibit A, and all of the terms and
provisions of which are incorporated herein by reference and made a part hereof.
All capitalized terms used but not defined in this Agreement have the meanings
set forth in the Plan.


The Company has determined that it would be in the best interests of the Company
and its shareholders to make the grant of stock provided for herein to the
Employee to recognize the Employee’s value to the Company via the award of a
proprietary interest in the future of the Company.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:


1.
Grant of Restricted Stock. Subject to the terms of this Agreement, the Company
hereby grants to the Employee, on the terms and conditions hereinafter set
forth, an aggregate of _______________ shares of Common Stock, no par value per
share, of the Company (the “Restricted Stock”).



2.             Date of Grant and Vesting.


 
A.
Date of Grant.  The effective date of the grant of Restricted Stock shall be the
Date of Grant.



 
B.
Vesting Date. ___________ (__%) of the shares of Restricted Stock granted to the
Employee hereunder, subject to the other terms and conditions set forth herein,
shall be vested on the Date of Grant.  An additional __________ (__%) of  the
shares of Restricted Stock will be vested on [each subsequent anniversary of the
Date of Grant].


 
 

--------------------------------------------------------------------------------

 



 
C.
Termination of Employment. Except as provided in Section 2.D. below, upon any
termination of employment of the Employee, any shares of Restricted Stock that
have not vested shall be forfeited to the Company without consideration.



 
D.
Termination of Employment Due to Death.  In the event that the employment of the
Employee terminates because of the death of the Employee, all shares of
Restricted Stock granted to the Employee hereunder shall vest immediately upon
the date of termination of employment.



3.
Retention of Certificates. All original certificates evidencing shares of
Restricted Stock shall be held by the Company for the benefit of the Employee
until the transfer of such shares are no longer subject to the restrictions set
out in the Plan and this Agreement.



4.
Employment of the Employee. The Employee acknowledges and agrees that neither
the issuance of the Restricted Stock to the Employee nor any provision contained
herein shall entitle the Employee to remain in the employment of the Company or
its affiliates or affect the right of the Company to terminate the Employee’s
employment at any time.



5.
Restrictions on Transfer.  The Employee shall not sell, transfer, assign, pledge
or otherwise dispose of any interest in any shares of Restricted Stock or his
rights under this Agreement before the Vesting Date.  Under no circumstances
shall any sale or other transfer of any shares of Restricted Stock be valid
unless and until the shares proposed to be sold or transferred are fully vested.



 
A.
Stop-Transfer Notices. The Employee agrees that to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.



 
B.
Refusal to Transfer. The Company shall not be required (i) to transfer on its
books any shares of Restricted Stock that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of such shares or to accord the right to vote or pay dividends to
any purchaser or other transferee to whom such shares shall have been so
transferred.



6.
Distributions. The Employee shall receive distributions on the Employee’s shares
of Restricted Stock prior to the date such shares have become vested under
Section 2 above.



7.
Notices; Deliveries. Any notice or delivery required to be given under the terms
of this Agreement shall be addressed to the Company at its principal office, and
any notice or delivery to be given to the Employee shall be addressed to him or
her at the address given by him or her beneath his or her signature hereto or
such other address as either party hereto may hereafter designate in writing to
the other. Any such notice or delivery shall be deemed to have been duly given
when addressed as aforesaid, registered or certified mail, and deposited
(postage or registration or certification fee prepaid) in a post office or
branch post office regularly maintained by the United States.


 
Page 2 of 7

--------------------------------------------------------------------------------

 

8.
Disputes. As a condition of the granting of the Restricted Stock hereby, the
Employee and his or her heirs and successors agree that any dispute or
disagreement that may arise hereunder shall be determined by the Company’s Board
of Directors (or, at the Board of Directors’ election, the Committee that
administers the Plan, if any), in its sole discretion and judgment.



9.             Certificates.


 
A.
The certificate(s) representing the shares of Restricted Stock granted hereby
will be stamped or otherwise imprinted with the legend required by the Plan with
respect to any applicable restrictions on the sale or transfer of such shares,
and the stock transfer records of the Company will reflect stop transfer
instructions with respect to such shares. This legend shall be as follows:



THE TRANSFER OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE
SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING FORFEITURE,
RESTRICTIONS AGAINST TRANSFER, SALE, PLEDGE, OR OTHER DISPOSITION), CONTAINED IN
THE 2007 EQUITY INCENTIVE PLAN OF THE CORPORATION AND AN AGREEMENT ENTERED INTO
BETWEEN THE REGISTERED OWNER OF SUCH SHARES AND THE CORPORATION. THIS
CERTIFICATE IS TRANSFERABLE ONLY IN COMPLIANCE WITH AND SUBJECT TO THE
PROVISIONS OF SUCH PLAN AND AGREEMENT. UPON THE OCCURRENCE OF CERTAIN EVENTS,
THIS CERTIFICATE MAY BE CANCELED WITHOUT NOTICE TO THE HOLDER HEREOF IF SUCH
HOLDER IS NOT LISTED AS THE REGISTERED HOLDER ON THE BOOKS OF THE CORPORATION. A
COPY OF THE PLAN AND AGREEMENT IS ON FILE IN THE OFFICE OF THE SECRETARY OF THE
CORPORATION, 1811 BERING DRIVE, SUITE 200, HOUSTON, TEXAS 77057.


 
B.
The Company shall retain the certificate(s) representing the shares of
Restricted Stock granted to the Employee pursuant to this Agreement until such
time as the vesting restrictions set forth in Section 2 have lapsed or are
removed by the Committee. Within a reasonable time thereafter, the Company will
deliver to the Employee a new certificate representing such shares, free of the
legend referred to in paragraph (A) above. The issuance of such certificate
shall not affect any restrictions upon the transferability of such shares
pursuant to applicable law or otherwise.



 
C.
Any stock certificate(s) representing the shares of Restricted Stock granted
hereunder prior to the termination or lapse of the restrictions on vesting and
transfer shall reflect the legend referred to in paragraph (A) above which shall
remain on such certificate(s) until such time as the vesting and transfer
restrictions have terminated or lapsed or are removed by the Committee.



10.
Restricted Stock Subject to Plan. The Restricted Stock granted hereby is subject
to the Plan. If a conflict exists between any term or provision contained herein
and a term or


 
Page 3 of 7

--------------------------------------------------------------------------------

 

       provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.


11.
Miscellaneous.



 
A.
The Employee acknowledges that each date on which a portion of the shares of
Restricted Stock becomes vested will result in the imposition of income and
employment taxes on the Employee.



 
B.
The Employee hereby agrees that (i) the Company may withhold from the Employee
any payment or consideration to be paid to the Employee by the Company, any tax
which the Company believes is required to be withheld with respect to any
benefit under the Plan or this Restricted Stock Agreement, or, in lieu thereof,
to retain, or sell without notice, a sufficient number of shares of stock to
cover the amount required to be withheld, and to hold as security for the amount
to be withheld any property otherwise distributable to the Employee under the
Plan until the amounts required to be withheld have been so withheld; and (ii)
the Employee will make appropriate arrangements with the Company for
satisfaction of any applicable federal, state or local income tax, withholding
requirements or like requirements.  For the purpose of this paragraph, the
“Company” refers to Employee’s employer within the ICO, Inc. family of
Companies.



 
C.
If any party to this Agreement so required under this Agreement falls or refuses
to comply with the provisions of this Agreement, then in addition to any other
remedies provided by law or this Agreement, the party affected thereby may
institute and maintain a proceeding to compel the specific performance of this
Agreement by the party so defaulting.



 
D.
This Agreement shall be binding upon and inure to the benefit of any successor
or successors of the Company.



 
E.
The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Texas.



 
F.
This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which collectively shall constitute a single
instrument.



 
G.
If any one or more of the provisions or parts of a provision contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement or any other jurisdiction, but this Agreement shall be reformed
and construed in any such jurisdiction as if such invalid or illegal or
unenforceable provision or part of a provision had never been contained herein
and such provision or part shall be reformed so that it would be valid, legal
and enforceable to the maximum extent permitted in such jurisdiction.


 
Page 4 of 7

--------------------------------------------------------------------------------

 



 
H.
Within 30 days after the date of this Agreement, the Employee may make an
election with the Internal Revenue Service under Section 83(b) of the Internal
Revenue Code and the regulations promulgated thereunder.



IN WITNESS WHEREOF, the Company has, as of the date first above written, caused
this Agreement to be executed on its behalf by its authorized officer and the
Employee has hereunto set his or her hand as of the date first above written.





 
ICO, INC.
     
By:
         
Its:
 




 
Page 5 of 7

--------------------------------------------------------------------------------

 

EMPLOYEE SIGNATURE PAGE
TO RESTRICTED STOCK AGREEMENT




Employee Name:
         
Signature:
     
Address:
         






 
Page 6 of 7

--------------------------------------------------------------------------------

 

EXHIBIT A


[Attach 2007 Equity Incentive Plan Document]


 
 
 
Page 7 of 7
